Citation Nr: 1760556	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling prior to December 3, 2008, in excess of 50 percent disabling from December 3, 2008 to June 2, 2016, and in excess of 70 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 3, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to September 1983 and October 2003 to March 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Winstom-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) continuing the Veteran's rating for PTSD at 50 percent disabling. An interim November 2016 rating decision increased his PTSD rating to 70 percent disabling, effective June 3, 2016.

The Board notes that the Veteran's appeal has been ongoing since the February 2008 rating decision granting service connection for PTSD, because new and material evidence was received within one year of that decision (see November 2008 letter from Dr. J. James, MD) and within one year of a May 2009 rating decision increasing the Veteran's PTSD rating to 50 percent disabling, effective December 3, 2008 (see December 2009 VA PTSD examination). See 38 C.F.R. § 3.156(b). Accordingly, the claim has been characterized on the title page to reflect the accurate appeal period.

The Veteran was granted TDIU, effective June 3, 2016, in a November 2016 rating decision. However, the record indicates that the Veteran's service-connected disabilities may have prevented him from working during the entire appeal period. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page and characterized to reflect that the relevant appeal period is prior to June 3, 2016. 


FINDINGS OF FACT

1. The Veteran has not had total occupational and social impairment at any time during the appeal period.

2. Prior to October 15, 2014, the evidence is in equipoise that the Veteran had occupational and social impairment with reduced reliability and productivity.

3. From October 15, 2014, the evidence is in equipoise that the Veteran had occupational and social deficiencies in most areas. 

4. Due to his PTSD, the Veteran has been unable to secure and follow substantially gainful employment from December 16, 2008 to June 2, 2016.


CONCLUSIONS OF LAW

1. The Veteran's PTSD warrants a rating of 50 percent disabling, but no higher, prior to October 15, 2014, and a rating of 70 percent disabling, but no higher, thereafter. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(b), 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).

2. The criteria for entitlement to TDIU from December 16, 2008 to June 2, 2016 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In its December 2017 informal hearing presentation, the Veteran's representative cited to 38 C.F.R. § 3.103(a) and requested an addendum medical opinion or an outside medical expert opinion to determine whether the Veteran's PTSD symptoms more closely approximate the criteria for a 100 percent disability rating. The representative appears to base this argument on the fact that the November 2016 rating decision did not adequately weigh a private opinion by Dr. M. Nunn, DO, MS. Similarly, the Veteran made an argument against how the RO weighed the evidence in his May 2014 susbstantive appeal. 

The Board finds that the RO's weighing of evidence does not make the VA examinations of record inadequate. Because the Board conducts de novo review, the Veteran is not prejudiced by how the RO previously weighed evidence; further, it is the role of the adjudicator, not the medical professional, to weigh the evidence and make a determination of what criteria the Veteran's symptoms more closely approximate. See 38 C.F.R. § 4.2. Likewise, 38 C.F.R. § 3.103(a) does not appear to support the Veteran's request for a new medical opinion, because it pertains to the Veteran's right to written notice of the decision made on his claim, the right to a hearing, and the right of representation and VA's obligation to assist a claimant in developing the facts pertinent to the claim. The Veteran has been given five VA PTSD examinations during the appeal period, for which specific allegations undermining the adequacy of those examinations (rather than the rating decision weighing them) have not been made. Accordingly, the Board disagrees with the arguments made by the Veteran and his representative and finds an addendum medical opinion unnecessary on those bases.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. PTSD

Legal criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). This may be due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Prior to August 4, 2014, VA's Rating Schedule for mental disorders was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The DSM has been updated with a 5th Edition ("DSM-5"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 (Aug. 4, 2014). This updated medical text recommended that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-5, at 16. Because the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-5, both the DSM-IV and DSM-5 criteria will be utilized in the analysis set forth below.

When in effect, GAF scores were considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 31-40 reflect some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Factual background

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA treatment records from March 2007 reflect that the Veteran frequently found himself to be tired and sleepy during the day. He reported that he had fallen asleep at work and that he had problems with concentrating and memory deficits; however, he did have memories of many of his wartime experiences. He was married to his current wife for 10 years and it was his only marriage. He described himself as having few close friends. His primary support system was his wife. He indicated that he enjoyed watching and playing baseball. He was frequently anxious around others; he startled easily and frequently felt the need to be on guard, cautious, and watchful. He had recurring nightmares and dreams. He tended to avoid situations such as high-volume traffic for fear that something may happen to him. 

The same March 2007 VA treatment records reflect the Veteran's general appearance was neat. There were no abnormal movements. Speech was normal. Mood was mildly anxious, although he was superficially calm. Affect was congruent with his mood. Thought processes were normal, logical, and coherent. He denied suicidal or homicidal ideas, plans, or intentions, or past history. He denied visual and auditory hallucinations. He was fully alert and oriented. Insight and judgment were fair. He had some difficulty with understanding proverbs and sayings, and difficulty concentrating, with memory deficits, recurring nightmares, and flashbacks. He was hypervigilant. A GAF score of 55 was assigned.

In April 2007 VA treatment records, the Veteran reported feeling paranoid, and said he was withdrawn and avoidant of social interactions with others. He reported marital stress with his wife who noticed he was withdrawn and detached. He used to enjoy working out, but had not done so for a year. He stated that he worked full-time as a truck mechanic and worked mostly alone. He enjoyed his job and being outside. He was noted to have difficulty focusing on questions and his mood was anxious. 

In December 2007 VA treatment records, the Veteran reported that he felt better after socializing with his Veteran peers. He reported going to church for the past couple months and had some trouble with feeling judged by the people at church (due to smoking, status issues), but was not allowing this to stop him from going. The Veteran reported being moved inside to the shop for his job because they "did away with" with his old job, and he was now bothered by the noises. His mood was stable, affect congruent. Speech was within normal limits, but much more spontaneous.

During a January 2008 VA PTSD examination, the Veteran reported that he avoided people. He stated he often feels the need to be on the offensive. He was a light sleeper and might sleep for four hours at best. His wife slept on the couch because he was acting out in his sleep. He became irritable when around loud people. He felt slightly anxious when driving. He reported poor concentration and having panic attacks. He was able to walk to calm himself down. He occasionally heard his name being called. He denied suicidal or homicidal ideation. He had difficulty getting along with people at work and he used to go to church but stopped because of increased anxiety from being around people and feeling closed in.

The January 2008 VA examiner noted that the Veteran was well-groomed and casually dressed, but sluggish and sleepy, which the Veteran attributed to some of his medications. His thought process was linear. He was alert and oriented. Insight and judgment were good. Memory appeared to be slightly impaired for recent events. Concentration was slightly impaired. He forgot phone calls. He may have had some impairment in following complex commands due to this mild memory difficulty. He was assigned a GAF score of 65. The examiner opined that the Veteran's psychological symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. He had difficulty understanding and following complex and detailed instructions, but was able to establish and maintain effective work, school, and social relationships. He did not pose a threat of persistent danger or injury to self or others.

In September 2008 VA treatment records, the Veteran reported work stress, saying there was great pressure to produce. He did not think he could continue working much longer because he was concerned about safety issues given the medications he was taking and their side effects, including sedation. He had trouble focusing and with memory, and dealing with the noise. He wanted to try working until December of that year, but did not think he could continue past that point. He reported tensions in his marriage.

In a letter dated November 2008, Dr. James noted that he was treating the Veteran for PTSD and prescribed him medications. The Veteran believed that due to his symptoms and the side effects of his medications that he can no longer perform his job duties. Dr. James concurred with his decision.

During a January 2009 VA PTSD examination, the Veteran reported ongoing sleep difficulties, only being able to sleep a few hours a night; he had nightmares several times per week. He reported he had intrusive memories that occur every day. He angered very easily and had difficulty relating to others. He isolated himself from others. He startled easily and was hypervigilant. He had been working as a mechanic but was no longer working. He stated that his anger and irritability really got in the way of his being able to relate to others. He had panic attacks that occurred at least weekly in which he felt shortness of breath and like he was going to die. He also had some depressive symptoms.

The January 2009 VA PTSD examiner noted that the Veteran was oriented to person, place, time, and purpose. His appearance and hygiene were appropriate. His behavior was appropriate. Affect and mood are depressed; he felt depressed most days. He communicated normally and his speech was normal. His concentration was normal. There was no suspiciousness, delusions, or hallucinations. He had no obsessive rituals. His thought processes were normal. His judgment was intact. He could think abstractly. His memory was intact. There was no suicidal or homicidal ideation. He was assigned a GAF score of 50. The examiner opined that the Veteran had no difficulty performing ADLs, but did have difficulty establishing and maintaining effective work and social relationships. He was able to maintain family role functioning. He had an intermittent inability to perform recreational or leisurely pursuits. He understood simple and complex commands, and was not a danger to himself or to others.

In March and May 2009 VA treatment records, the Veteran reported that he was coping much better without the pressures of work. He joined a gym and was trying to socialize with people from church and his neighbors, but did not feel comfortable. He was looking into volunteer work with a food bank. He missed his coworkers, but was relieved to be off work. He requested to be discharged from the National Guard. His mood was stable, affect congruent. 

In June 2009, the Veteran was found to no longer meet the Army medical standards for retention due to his anxiety disorder and PTSD. 

In a letter dated July 2009, J. Romine, LCSW, opined the Veteran was unable to work due to his mental condition. 

In a letter dated November 2009, C. McLeod, MSW, LMSW, opined that the Veteran was considered moderately impaired from his military experience, based on the severity of his condition. 

During a December 2009 VA PTSD examination, the Veteran reported that he had difficulties ever since he came home, with the symptoms now increasing. He woke up frequently during the night with nightmares about the war. His intrusive memories were on an everyday basis. He had trouble with anger and irritability. He complained of anxiety and breaking out in cold sweats frequently. He stated that he began having trouble focusing and lost his job one year previously in which he was driving trucks. He was written up because he was not able to focus. He reported panic attacks occurring at least weekly. There were no alcohol or drug abuse problems. 

The December 2009 VA PTSD examiner noted that the Veteran was oriented to person, place, time, and purpose. Appearance and hygiene were appropriate. Behavior was appropriate. Mood was depressed. He communicated normally with normal speech. Concentration was normal. He was suspicious of others. There were no delusions, hallucinations, or obsessive rituals. Thought processes were normal. Judgment was intact. He could think abstractly. Memory was intact. There were no suicidal or homicidal ideations. A GAF score of 40 was assigned. The examiner opined that the Veteran had a decreased interest in usual activities and had feelings of detachment from others. He had difficulty sleeping, with irritability and anger. He startled easily and was hypervigilant. His condition caused social and occupational impairment, but he was able to perform his own ADLS. He had difficulty establishing and maintaining effective work and social relationships, and maintaining family role functioning. He had an intermittent inability to perform recreation or leisure pursuits. He understood simple and complex commands. He was not a danger to himself or to others.

In September 2010 VA treatment records, the Veteran was noted to be alert and oriented, with a slightly anxious mood. He exhibited good impulse control and judgment and had insight. There was no evidence of delusions or hallucinations, and he denied suicidal and homicidal ideation. He was assigned a GAF of 40. 

In June 2011 VA treatment records, the Veteran reported that he was very irritable, especially with his stepson, who moved in during winter 2010. He stopped going to group PTSD therapy because he was agitated by things said during the meetings. He isolated himself and denied suicidal ideation. He admitted to feeling aggressive towards his stepson and worried something would happen. About a month previously, he pushed his stepson and punched the table with his hand so hard he had edema. He reported throwing things outside and inside the house. He and his wife were discussing divorce. He reported seeing things in his peripheral vision. The medical professional noted an anxious mood with delayed speech. There was impaired impulse control and judgment, with some limited insight. In August 2011, the Veteran reported drinking in order to cope with his stressors and to sleep. He denied plans to leave his wife, and he was cooperative and pleasant. Mood was stable.

In March 2013 VA treatment records, the Veteran stated that he tried to engage in church to find social interaction. He stated that he found the experience to be empty, as his worldview has been very different from those of the other believers around him. He stated that he gets together rarely with people or relatives around him.

During a March 2013 VA PTSD examination, the Veteran reported being annoyed and paranoid. He stated that he heard moaning in his sleep and someone aching and endorsed seeing visions at the corner of his eye. He reported tactile hallucinations of feeling sand. When asked if he was suicidal he laughed and said "I do not feel suicidal." He stated he left work due to "noise" and was presently doing odd jobs of cutting grass. He endorsed continued drinking. The examiner noted fast fluctuations in affect and a hysterical presentation style. The Veteran was resistant, evasive, and exaggerating at times. The examiner noted that the Veteran was a difficult historian who did not give direct data and was asking the examiner the reasoning behind examination questions. His responses were vague and provide little data.

The March 2013 VA PTSD examiner opined that the Veteran's reports of psychotic symptoms did not appear to be accurate because his thought processing was logical and goal-directed; he added that if the Veteran were experiencing these symptoms he would not have a logical thought processing. The examiner noted symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment, and assigned a GAF score of 50. The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. His social and occupational impairment was due to chronic sleep impairment, emotional disregulation, poor concentration, isolation behaviors, poor behavioral controls, irritability reactions around others, loss of interest in life, and detachment reactions.

In January 2014 VA treatment records, the Veteran reported that he continued to feel isolated among the people in his area. He stated that he had a desire to connect with others, but felt that the cultural differences between Veterans and civilians were quite a barrier of understanding. He stated that he wants more activity in his life and discussed looking into organizations such as the Wounded Warrior Program or DAV. In May 2014, the Veteran reported communicating frequently with other Veterans he was deployed with on the telephone. They arranged a monthly get together. On Memorial Day weekend, he went to the local cemetery to place flags on Veterans' graves. In June 2014, he stated that he planned to go to a wedding, expressing that he hoped he would be able to enjoy himself. In July 2014, he stated that his greatest stressor continues to be his feelings of alienation. 

In October 2014, the Veteran underwent a private psychological examination conducted by Dr. Nunn. The Veteran endorsed that he was likely to become violent; was unable to get emotionally close to others; seemed as if he had no feelings; had trouble falling asleep; would not laugh or cry at same things other people did; did not enjoy things he used to enjoy; had trouble concentrating; did not enjoy company of others; was frightened by his urges; was easily agitated; was uncomfortable in a crowd; would lose his cool and explode over minor everyday things; had poor memory; and had a hard time expressing his feelings even to people he cared about. He also reported frequently checking for locked doors and windows before resting. 

During the October 2014 private examination, the Veteran reported persistent and intrusive suicidal and homicidal thoughts during stressful situations, but had no plan of suicide or homicide. The previous year he wrecked his motorcycle in a fit of rage hoping to kill himself. He had difficulty controlling emotions, as he easily angered and many times would impulsively act out. Settling his emotions to avoid reacting was difficult at times. He avoided interactions with individuals and groups, including family members, because he could quickly become anxious and volatile. He described constant anticipatory anxiety with panic attacks, generally occurring three to four times a week. He reported that his wife was supportive but was anxious around him. He discussed his children minimally, and had minimal contact with his siblings. He did not currently drink. He reported he became a danger to himself and others while working and therefore employment was not an option. 

Dr. Nunn noted that the Veteran was alert and oriented, with organized, paranoid thoughts. Insight and judgment were poor. He opined that the Veteran may be experiencing hallucinations or flashbacks at night in the form of auditory hallucinations and possibly visual hallucinations, but further investigation was necessary. He opined that the Veteran's family, employment, and social life were negatively affected since his return to the United States, and his level of function was compromised on a daily basis. A GAF score of "30 as low as 25" was assigned.

In November 2014 VA treatment records, the Veteran reported ongoing conflicts with his wife and other family members, often revolving around the role that he should have in his adult children's' ongoing lives. He stated he could be comfortable living alone as long as he maintains relationships with friends that he can access when he needs.

In February 2015 VA treatment records, the Veteran reported wanting to get out and do more things with his time, such as possibly befriending a farmer to help out on a farm. Over the past two months he had been going to the gym on a nearly daily basis, expressing that this helps with his social interaction as well as his health. In March 2015, he reported that he often becomes angry and either blows up or shuts down from frustration. 

In December 2015 and February 2016 VA treatment records, the Veteran reported spending a great amount of time helping his mother. He would visit her one or twice a week to assist her. He stated that this is important to him, because he feels that it is an opportunity for him to do something meaningful. 

In August 2016 VA treatment records, a medical professional noted that the Veteran was no longer having thoughts of hurting himself and was back on track with his medications. In September 2016, the Veteran displayed rational but difficult thought processes and expressed his thought content in a clear and understandable manner. He denied any current suicidal or homicidal ideation. He continued to want to build up more activity in his life and stated that he applied to some part-time jobs, but feels that his age and medications are viewed as barriers to getting hired. He was involved with The American Legion, but does not often engage in social situations.

During an October 2016 VA PTSD examination, the Veteran reported re-experiencing trauma, avoidance reactions, hyperarousal, high startle reaction, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, low moods, poor energy level, decreased motivation, and feeling detached from others. He endorsed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships. He denied current suicidal or homicidal ideation. At work he was agitated around others, irritable, and triggered by noise and crowds. His wife noticed his poor sleep patterns, irritability, agitation reactions, and the Veteran believed his desire to isolate affected his marriage. He was socially isolative and had minimal social contacts.

The October 2016 VA examiner noted that the Veteran was cooperative and appropriate dressed. His speech was within normal limits. He was oriented to all spheres. He indicated his mood as depressed. There was no evidence of psychotic thinking. Though content and thought processing were intact. Insight and judgment were fair. The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran was not a danger to himself or others.

Throughout VA treatment records that are numerous reports of the Veteran's mental health with his mental health providers. He is consistently described as in a pleasant mood, with rational but difficult thought processes. He almost always denies current suicidal or homicidal ideation.

Analysis

As an initial matter, the Veteran has not demonstrated total occupational and social impairment at any time during the appeal period, to include from June 3, 2016. The Board attaches significant weight to all the VA PTSD examinations, none of which found the Veteran had total occupational and social impairment. The Board notes that Dr. Nunn did not make an opinion as to total and social occupational employment during his October 2014 examination, thus the VA PTSD examiners' opinions are uncontradicted in the record. 

The Veteran worked full-time during part of the appeal period; his work difficulties appear to have been limited to sleep deprivation, stress due to work demands, forgetting phone calls, and possibly some impairment in following complex commands due to mild memory loss; thus, they do not present a total occupational impairment. He stopped working in December 2008, but, by his own statements, such as wanting to volunteer or work with a farmer, he did not appear to believe he was unable to perform all occupational tasks. The Board acknowledges the statements from social workers and Dr. James that the Veteran has been unable to work since 2008, but provides them little probative weight because such statements are not evidence of a total occupational impairment, only an inability to maintain employment. To the extent that he opined about the Veteran's occupational impairment, Dr. Nunn stated that the Veteran's employment has been "negatively affected" by his PTSD; the Board does not consider this significant probative evidence of total occupational impairment.

In looking to total social impairment, the Board attaches probative weight to the Veteran's repeated statements in treatment records that he wanted to socialize more, such as by going to the gym or speaking with Veteran peers. At one point, he described that he felt better after socializing with peers, leading the Board to infer that he is able to socialize, even if in limited circumstances, and therefore does not have total social impairment. The Board acknowledges that the Veteran has difficulty socializing, but he does not have a total inability to do so. 

The Board has considered the Veteran's GAF scores, including lower scores demonstrating severe impairment, such as that assigned by Dr. Nunn in October 2014. These GAF scores do not outweigh the evidence as described above, which demonstrate that the Veteran does not have total occupational and social impairment. 

Similarly, the Board has looked to the symptoms as listed in the General Formula for a 100 percent rating, but has not exclusively relied upon such list (see analysis above). The record does not reflect symptoms associated with total occupational impairment, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or memory loss for names of close relatives, own occupation, or own name. The Veteran has been consistently described as oriented to person, time, and place, and not a danger to himself or others. The Board assigns significant probative weight to the medical professionals who stated that his memory deficiency was mild. His report of suicidal ideation and attempt made during the October 2014 private examination by Dr. Nunn likewise appears to be isolated and only minimally expressed in the Veteran's numerous VA mental health treatment records over the course of many years. Similarly, the Veteran's reports of hallucinations (whether visual, auditory, or tactile) do not appear to be persistent and are outweighed by the overwhelming medical evidence that the Veteran does not have hallucinations. The Board places additional probative weight on Dr. Nunn's conclusion that the Veteran's reports of hallucinations warrant further investigation before confirmation and the March 2013 VA examiner's opinion that the Veteran's logical thought-processes preclude having hallucinations. Accordingly, the preponderance of the evidence is against a finding of total occupational and social impairment at any time during the appeal period.

	Prior to December 3, 2008

The Veteran is currently rated at 30 percent disabling prior to December 3, 2008. The Board finds that the evidence is at least in equipoise that he is entitled to an increased rating of 50 percent. This is based on the Veteran's reported difficulty with work due to his medications, which caused sedation and memory problems, see September 2008 VA treatment records, and Dr. James' statement that the Veteran could not work due to such side effects. Additionally, the Veteran reported consistent memory difficulties during this time, which also appeared to worsen during the last part of this appeal period.

Regarding a 70 percent rating, the Veteran does not demonstrate deficiency in most areas. Although the Veteran noted in September 2008 that there were tensions in his marriage, there is little, if any, evidence of persistent or severe deficiencies in family relations. Indeed, he reported his primary support came from his wife-which implies a stable relationship. See Evans v. McDonald, 27 Vet. App. 180, 187 (2014) (saying it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it). Therefore the Board finds that deficiency in family relations has not been shown. His thought processes are consistently described as linear or otherwise normal. His judgment was described as fair or good. Even if the Board were to consider the Veteran deficient in work and mood, he still has not demonstrated that most areas are deficient. Thus, because there are not impairments in most areas, a 70 percent rating is not warranted.

	From December 3, 2008 to June 2, 2016

The Veteran is currently rated at 50 percent disabling during this appeal period. The Board finds that the preponderance of the evidence is against assigning a higher rating prior to October 15, 2014, the date Dr. Nunn's private examination. From October 15, 2014, the Veteran the evidence is at least in equipoise that the Veteran is entitled to a 70 percent rating, but no more, because he has persistent deficiencies in work, mood, and judgment.

From December 3, 2008 to October 14, 2014, the preponderance of the evidence is against a finding that the Veteran is deficient in his family relations, judgment, and thinking. The Board acknowledges and concedes that he has deficiencies in work and mood. 

The Veteran has remained married to his wife, although they seem to have had difficulties at various times. The Board assigns significant probative weight to the opinion of the January 2009 VA examiner that the Veteran was able to maintain family role functioning, because it is consistent with the evidence of record. The December 2009 VA examiner stated that the Veteran had difficulty in establishing and maintaining family role functioning, but the examiner's opinion does not specify the extent of the Veteran's difficulty; the evidence from that time otherwise establishes little, if any, evidence of an inability or deficiency to maintain family relationships. The Board acknowledges that the Veteran reported in June 2011 that he was throwing things and pushed his stepson, but these incidents appear to be isolated in nature and a result of a period of significant stress (having his stepson move in with him) that is not otherwise present during most of the appeal period. Although the Veteran stated that he could become anxious and volatile, the preponderance of the evidence does not demonstrate that the Veteran acted violently or was otherwise inappropriate to his family to the point that he had a deficiency in his family relations.

The preponderance of the evidence also demonstrates normal judgment and thought processes. Although the Veteran's June 2011 VA treatment records reflect impaired impulse control and judgment, these symptoms are isolated and are simultaneous with a temporary period of significant stress related to the Veteran's stepson. Accordingly, the Board assigns it less probative value than the otherwise consistent reports of intact judgment and thinking.

Because the preponderance of the evidence is against a finding of deficiencies in most areas, an increased rating to 70 percent disabling is not warranted from December 3, 2008 to October 14, 2014. 

In analyzing the record for the entire appeal period, the Board considered the numerous reports of hyperarousal, hypervigilance, lack of sleep, short-term memory issues, and other related psychological and physiological symptoms. The reports of such symptoms do not reflect or substantiate a deficiency in areas other than work, mood, or judgment (as applicable), because the evidence as articulated above is more prevalent in the record. 

The Board has considered the Veteran's numerous and varying GAF scores throughout the entire appeal period. The Board has found that the Veteran's GAF scores either confirm the ratings assigned or are otherwise outweighed by the evidence as described above, because the Board attaches more probative weight to statements (including those by the Veteran) in the record rather than a singular GAF number assigned.

As noted before, the Board has considered, although has not exclusively relied upon, the symptoms listed in the General Formula. Looking to the symptoms listed in the criteria for a 70 percent rating prior to October 15, 2014, the Board notes the Veteran's speech was described as spontaneous, but a preponderance of reports reflect that it was normal. His panic attacks are not described as near continuous, and he has minimal descriptions of impaired impulse control. Although he has disturbances of mood, the Veteran is consistently motivated to try new activities and continues to have a desire to socialize, such as when he wanted to go to the gym or wanted to work part-time for a farmer. The Veteran endorsed some obsessive compulsive behaviors in October 2014, but such reports are isolated and are rarely, if ever, reflected elsewhere in the record; therefore, the Board assigns his statement limited probative weight. The Board acknowledges that the Veteran frequently is described as having a flattened affect, but flattened affect does not outweigh the evidence showing that he does not have a deficiency in family relations, judgment, and thinking, as described above. 

Because the preponderance of the evidence is against a finding that the Veteran's rating should be in excess of 50 percent disabling prior to October 15, 2014 and in excess of 70 percent disabling thereafter, his claim must otherwise be denied.

III. TDIU

TDIU will be awarded when a veteran meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2016). In addition, entitlement to TDIU is an element of all appeals for a higher rating when the Veteran or the record raises the issue of unemployability, which applies here. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

From December 16, 2008 to October 31, 2009 and October 15, 2014 to June 2, 2016

In this case, the Veteran meets the schedular criteria during these periods of appeal. The Veteran did not stop working full-time until December 15, 2008. See June 2016 Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and VA treatment records. As a result, he cannot be awarded TDIU prior to that date. He has provided multiple statements from medical professionals that he was unable to work due to his PTSD (and the effects of his PTSD medications) at least at the time he stopped working. This competent and credible evidence relates to whether the Veteran is unable to secure and follow substantially gainful employment and is generally uncontradicted by the record. Accordingly, the Veteran is warranted TDIU from December 16, 2008 to October 31, 2009 and from October 15, 2014 to June 2, 2016. 

From November 1, 2009 to October 14, 2014

The Veteran did not meet the schedular criteria for TDIU during this period of appeal. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). However, all Veterans who are unable to obtain and maintain substantially gainful employment by reason of service-connected disability or disabilities "shall be rated as totally disabled." 38 C.F.R. § 4.16(b) (2016) (emphasis added).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration." Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled by the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). It defies the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance. See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring). The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected." Id. at *5. (emphasis added). Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at *5 fn 4 (emphasis added).

In this case, given the reasoning outlined above, the Board will not make the Veteran wait for any further processing by VA. See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law"). Therefore, entitlement to TDIU under § 4.16(b), from November 1, 2009 to October 14, 2014 is granted.


ORDER

An initial rating for PTSD of 50 percent disabling, but no higher, prior to October 15, 2014, and thereafter a rating of 70 percent disabling, but no higher, is granted. 

Entitlement to TDIU from December 16, 2008 to June 2, 2016 is granted. 


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


